Citation Nr: 1015410	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for head and neck cancer, 
claimed as larynx cancer, due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to 
August 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
RO.  


FINDING OF FACT

The currently demonstrated metastatic squamous cell carcinoma 
is shown as likely as not to be secondary to a respiratory 
cancer, which is presumed to be due to herbicide exposure 
while the Veteran was serving on active duty in the Republic 
of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by metastatic squamous cell carcinoma 
of the respiratory system is due to presumed Agent Orange 
exposure that was incurred in active service in the Republic 
of Vietnam.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then evidence of a continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  

In the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this case, it is undisputed that the Veteran served in the 
Republic of Vietnam.  The RO previously granted service 
connection for prostate cancer on the basis of the herbicide 
presumption.  

Here, the Veteran asserts that the metastatic squamous cell 
carcinoma found in his neck should be service-connected on a 
presumptive basis.  He argues that the metastatic squamous 
cell carcinoma is secondary to one of the listed diseases, 
most likely larynx cancer.  

Dr. L.G.H, the Veteran's treating radiation oncologist, 
submitted a letter in November 2004.  He noted that the 
diagnosed squamous cell carcinoma involved a single lymph 
node in the left jugulodigastric area from an unknown head 
and neck primary.  He explained that the complete 
pathological workup did not reveal the primary site of cancer 
that caused the metastatic disease.  He noted the Veteran's 
history of prostate cancer and his concern that the Veteran 
developed two separate unrelated primaries.  Dr. L.G.H. 
concluded that exposure to Agent Orange would have to be 
suspect as possibly the agent responsible for the development 
of the Veteran's cancer.  

Dr. S.E.B, the surgeon who operated on the Veteran's 
carcinoma, submitted a letter in March 2005.  He noted that 
the pathological studies failed to reveal the location of the 
primary cancer.  The March 2004 pathology report indicates 
studies conducted on the left base of the tongue, left 
tonsil, left neck and left nasopharynx.  They are all 
negative for tumor.  

Dr. S.E.B. opined that, given the location of the node and 
finding that squamous cell carcinoma was metastatic cancer, 
it most likely came from the upper airway such as the larynx, 
pharynx or base of the tongue.  

Accordingly, on this record, the Board finds the evidence to 
be in relative equipoise in showing that the currently 
demonstrated metastatic squamous cell carcinoma as likely as 
not is due to a primary site involving the respiratory system 
and may be presumed to be caused by the Veteran's exposure to 
herbicides during his period of active service in the 
Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the metastatic squamous cell carcinoma 
involving the respiratory system is warranted.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required at 
this time.  



ORDER

Service connection for the metastatic squamous cell of the 
respiratory system as due to herbicide exposure is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


